Donald L. Corbin, Justice, dissenting. I dissent. The majority relies on Ark. Code Ann. § 5-62-112 (1987) to make a finding that there was no evidence that Ms. Occhipinti, or any of the persons who accompanied her to Ms. Norton’s property, had received an appointment from the President of the North Central Arkansas Humane Society or any other such group to make arrests. The majority determines that before Ms. Norton could assert state action in violation of her Fourth Amendment right, it was her burden to establish that a state officer, as opposed to a private citizen, conducted the search. The facts of this case should leave one with the sole conclusion that Ms. Occhipinti acted as an official representative of the North Central Arkansas Humane Society, cloaked in the police powers of the state under section 5-62-112 and not as a private citizen. She filed the complaint as Elaine Occhipinti, agent of North Central Arkansas Humane Society. Her testimony was replete with reference to her official capacity, either as a field officer or as an agent of the Society. To me, it is putting form over substance to require the defendant under these facts to prove that Ms. Occhipinti served under “appointment by the President of the Humane Society.” Never by her pleadings, acts, representations, deeds, or testimony did she represent herself as acting in other than as an official of the North Central Arkansas Humane Society. The evidence seized by her and used by the state should have been suppressed.